Citation Nr: 1742036	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disease (PTSD).

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a cervical spine disorder, separate from the service-connected rhomboid muscle strain.

6.  Entitlement to an initial disability rating in excess of 10 percent for vertigo/dizziness.

7.  Entitlement to a disability rating in excess of 30 percent for PTSD.

8.  Entitlement to a disability rating in excess of 10 percent for a left foot bone spur excision.

9.  Entitlement to a disability rating in excess of 10 percent for rhomboid muscle strain.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran most recently served on active duty from July 2010 to May 2012, as well as, several other periods of active duty and active duty training.  The Veteran died in August 2017.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in Des Moines, Iowa.  
 

FINDING OF FACT

In August 2017, the Department of Veterans Affairs (VA) Regional Office, in Des Moines, Iowa, received notice that the appellant had died in August 2017.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE  
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


